tcmemo_2013_125 united_states tax_court edmond audrey heinbockel and lydia rose heinbockel commissioner of internal revenue respondent petitioners v docket nos filed date david harlow for petitioners kaelyn romey for respondent memorandum findings_of_fact and opinion holmes judge ed and lydia heinbockel are a happy couple possessed by entrepreneurial spirit in ed worked full time running a successful training simulations company while lydia--a visibly fashionable and energetic woman--ran a personal-shopping business the heinbockels claim that their income from these two sources was significantly offset by losses from three other activities during those years although these cases force us to rummage through some of the shopping business_expenses to check for substantiation most of the disagreement--as measured by the money at stake--between the irs and the heinbockels is about whether their forays into plane chartering grape farming and moneylending were motivated by profit findings_of_fact i entrepreneurial ed’s eclectic experiences before grand theft auto before world of warcraft before even sonic the hedgehog leisure suit larry left the land of the lounge lizards to become the unlikely hero of an incredibly successful seven-game series eg leisure suit larry goes looking for love in several wrong places that created a cultlike following larry was born and grew to immaturity at a software company called sierra on-line and ed heinbockel was sierra’s cfo although ed modestly called larry a warped idea sierra’s enormous success in the early days of video games clearly took some entrepreneurial skill and this ed showed at an early seven-game series for now we take judicial_notice that leisure suit larry reloaded is set to be released on the world in the very near future age he graduated from cal poly-san luis obispo in with a degree in mechanized agriculture but went back to his alma mater in the mid-80s to improve his business acumen--earning his mba from cal poly-slo after a successful five- year run at sierra--and at about the same time that larry’s colleague passionate patti was doing a little undercover work--ed cashed out his sierra stock and formed tsunami media inc with ed at the helm from tsunami’s inception to its eventual sale in tsunami produced several interactive video games one of its most popular creations a submarine-warfare simulation named silent steel sold over four million units one of those units landed in the hands of an fbi employee who was so impressed that he recommended that its technology be adopted to train counterterrorism agents the fbi called ed sometime in and they agreed that he would provide a hundred hours’ worth of counterterrorism training to avoid the perception that the fbi was training counterterrorism agents by having them play computer games ed sensibly agreed to create a new entity to foster this relationship--turning the technology that had transformed computer games into technology that transformed personnel training with the help of two angel investors--eric garen and newt becker--whom ed knew through an investment-banker friend michael kane ed started visual purple llc to build training simulations although vp’s operating_agreement listed three managers ed ran the show--he was in charge of the day-to-day management and held a majority ownership_interest at all times between and almost immediately after ed formed vp it inked a contract with the fbi for over dollar_figure million--and its relationship with the bureau stayed strong until date after however vp found its status with the fbi in limbo because of that uncertainty vp realized that it needed to expand its client base to other parts of the intelligence community it was fairly successful in doing so and secured a seven-figure contract with the department of homeland security in but this deal although lucrative was not without risk because the deal meant vp had to move beyond interactive movies to full 3-d simulations and ed and his team ran into a steep learning curve that required them to spend lots of time and money although he wasn’t putting in hundred-hour weeks as he had during the company’s formative years he was still working long hours --on average to hours per week this costly shift to 3-d simulations and what ed called the lumpy nature of government contracting led to wildly variable cashflows during the mid-2000s more than a few times during these years--including 2005-2007--ed was forced to inject his own money into vp as needed to bridge payrolls on occasion and make ends meet vp reported on its own returns that it fell into the red in and though ed himself was still drawing a good salary that ranged between dollar_figure and dollar_figure sometime in late or early a third-party buyer sought to gobble up vp along with five or six other companies in evaluating this offer kane garen and becker disagreed with ed over whether his bridge funding should be credited to him as contributed capital after mediation ed decided to buy them out in late this was a big risk and ed basically sold everything including his house the anticipated third-party sale for vp fizzled and after the buyout ed continued to run the company which remains successful to this day ii long beach lydia lured from la lydia heinbockel shared her husband’s business sense growing up in long beach lydia was an accomplished model from her late teens to her late twenties she started in business as an la sales rep for pierre fabre a french pharmaceutical company with a cosmetics line in during her stint at pierre fabre she met ed they married later that year and ed convinced her to move away from southern california they bought a home in san luis obispo at the end of lydia was well aware that her new home was far away from the big cities that she enjoyed but she sensed an opportunity in the dearth of quality clothing that she saw there she created lydia’s world also known as lydia’s personal shopping services offering designer lines with a personal touch to very upscale women she would buy or obtain on consignment clothes from about a dozen internationally known designers and bring those collections to trunk shows that she advertised in email invites she had no storefront but started with three trunk shows a year that lasted a week or two each spring fall and holiday and soon the business expanded into an all-year-round all-the-time business where she would hold trunk shows at various times throughout the year in many of her clients’ homes during any given in-home show lydia would spend a few hours with two or three girlfriends personally outfitting them while treating them to champagne and appetizers so personalized was lydia’s service that she ensured her clients wouldn’t unwittingly commit an embarrassing fashion faux pas lydia said that she had women come in at separate times knowing they would be attending the same party and she really secretly made sure that they bought different dresses this personal touch persuaded her clients to spend an average of the heinbockels listed ed as the proprietor of lydia’s world on each of the schedules c at issue but as discussed infra we reject that characterization dollar_figure per outing despite the fickleness of the fashion industry lydia’s ability to market her brands to a loyal customer base brought in gross_sales of between dollar_figure and dollar_figure during through lydia’s world reported net profits of more than dollar_figure for and nearly dollar_figure for in however it reported a net_loss of over dollar_figure--though this included a deduction of over dollar_figure for wages which really were just cash withdrawals made by lydia iii the loss-generating activities the commissioner was more concerned with the heinbockels’ losses there were three big ones one reported on a schedule c profit or loss from business another on a schedule e supplemental income and loss part i income or loss from rental real_estate and royalties and the third on a schedule f profit or loss from farming we look at each a collective flight the schedule c activity was ed’s he called it collective flight and he argues that it was a one-airplane transport company collective flight was not ed’s first foray as a pilot he began flying when he was only went solo pincite and won his private license by he credibly defined flying as his passion and he later became a commercial- and instrument-rated pilot when vp won its contract with homeland security in ed saw an opportunity to combine his love for flying with vp’s business he decided that he really needed an airplane and that vp as his anchor client was going to be the prime mover on this he bought a mooney encore a four-passenger single-engine aircraft although ed testified that he bought it for business purposes the documents he signed to buy the airplane suggest otherwise the loan agreement had a space to complete the following clause this property will be used for _______ purposes the word personal was typed in that space collective flight never really got off the ground as ed put it his best-laid plans didn’t work out so well although ed occasionally flew the plane to transport himself for vp-related trips he typically used commercial airlines when ed did use his own plane he often decided against having vp reimburse collective flight because of vp’s cashflow problems and ed never did find any david harlow who is currently vice president and general counsel for vp was trial counsel for the heinbockels when harlow asked ed questions about this loan agreement he referred to a copy of it where the word personal had been mysteriously made illegible--or what ed later called digital trash no other word on that copy was unreadable counsel for the commissioner pointed out that the word personal was perfectly legible on the copy the irs had obtained that was also in the record we did not admit the copy that mr harlow was using because it was clearly inauthentic see fed r evid we think it more_likely_than_not that the insertion of the digital trash was intentional and this finding does affect our view of the heinbockels’ overall credibility other revenue sources to lift collective flight closer to profitability he was unable to convince any of his other contacts to become clients because according to ed they were looking to fly in a nicer twin cabin-class airplane collective flight’s income did not soar although it managed to gross about dollar_figure in it reported less than dollar_figure for and dollar_figure for and its reported expenses dwarfed that gross revenue those expenses ranged from nearly dollar_figure in to about dollar_figure in and the aggregate net_loss for these years was nearly dollar_figure b residential rental lending activity the heinbockels also reported a net_loss on a schedule e for in connection with a residential rental in compton known as the willow property they did not however actually own that property during any of the years at issue --this claimed loss arose instead from a loan that lydia had made lydia testified that she would occasionally lend money to her brother david finzi to rehabilitate various rental properties and finzi would give her a good attractive interest rate in return this particular deal went sour the property became abandoned and a bank--first wilshire financial--sued according to lydia since her maiden name was also finzi she got drug into this lawsuit she lawyered up and at least one attorney michael baum engaged in a mediation in that eventually led to an award of dollar_figure in lydia’s favor the heinbockels reported all this very oddly they claimed an dollar_figure capital_loss on schedule d from this wilshire financial settlement but deducted about dollar_figure in legal fees on their schedule e that amount represented what the heinbockels called the difference--due to excessive legal fees --between what they felt lydia was owed from the settlement and what she received they did offset the dollar_figure by dollar_figure in income reported as rents received on the schedule e c grape farming the mooney aircraft was not the heinbockels’ only big-ticket purchase in they also bought a piece of raw land in wine country just north of san luis obispo the heinbockels both said they bought the land not just to build a home but with the hope of turning part of it into a zinfandel grape farm ed said that establishing a vineyard could allow them to have fun as a family in the near term and be making money at it ed was specifically attracted to the property because it would allow him to return to his farming roots without the time and resource burden of cash crops and lydia was excited by a vineyard’s potential to attract more clients for lydia’s world they hired an architect in late to draft plans for the property and purchased a tractor--to grade the land--for almost dollar_figure on the last day of date but grading the land quickly reaped a harvest of local opposition to their plans although ed said that he believed he was allowed to do minor grading without violating any county rules or regulations or any of his homeowners association’s rules his neighbors disagreed the homeowners_association filed a complaint with san luis obispo county and in date the county department of planning and building sent the heinbockels a notice of violation of three different county code provisions it ordered them to immediately cease all work on the project until they obtained all the required permits this stopped the grading and started a long protracted battle between the heinbockels their neighbors and the county the neighbors also put pressure on the heinbockels for violating other rules- -grading without approval keeping a fuel tank on the property and leaving an inoperable vehicle on it as well ed and lydia did eventually win their skirmish with the county--it gave them a permit to move material and establish a vineyard the neighbors--or as ed called them the absentee homeowners --succeeded however in trampling down the heinbockels’ plans for a vineyard with a wrath of lawyers the couple never planted a single grapevine on the property and eventually sold it in date with no grape-farming income the heinbockels reported net losses of about dollar_figure for dollar_figure for and dollar_figure for three losing activities that offset a great deal of ordinary_income does sometimes catch the irs’s attention and the commissioner issued two notices of deficiency to the heinbockels the heinbockels timely filed petitions and we consolidated the cases and tried them in san francisco the heinbockels were california residents when they filed their petitions opinion the heinbockels challenge the commissioner’s determinations to disallow their losses and also continue to press their claim that the commissioner should have let them deduct more of lydia’s world’s expenses there are other adjustments but they’re all computational i preliminaries a burden_of_proof taxpayers generally bear the burden of proving that they are entitled to any deductions that they claim rule a indopco inc v commissioner with one exception--the heinbockels also put at issue the commissioner’s interest calculations apart from a few exceptions that don’t apply here however we lack jurisdiction over interest that accrues on a tax_deficiency that has yet to be assessed see eg hardin v commissioner tcmemo_2012_162 wl at u s 290_us_111 this includes the burden of substantiation 65_tc_87 aff’d per curiam 540_f2d_821 5th cir under sec_7491 if taxpayers produce credible_evidence about any factual issue the burden_of_proof shifts from them to the commissioner on that issue credible_evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted 116_tc_438 to shift the burden taxpayers must comply with substantiation requirements maintain all the records that sec_6001 requires and cooperate with the commissioner’s reasonable requests sec_7491 the heinbockels argued at trial that the burden should shift because they had produced sufficient evidence to prove that they incurred the expenses claimed as deductions but disallowed by the commissioner we disagree the heinbockels and their trial counsel weren’t necessarily the most cooperative at audit we find credible the revenue agent’s testimony that he wasn’t able to review many documents needed to evaluate the heinbockels’ all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code in effect for the years at issue position because they refused to provide them the records they did provide at audit weren’t sufficient to establish various items of income and deductions and were often more confusing than helpful we therefore find that the heinbockels retain the burden of proving they are entitled to the deductions claimed see rule a but there are some exceptions the commissioner bears the burden_of_proof on any new matters increases in deficiencies or affirmative defenses pleaded in his answer rule a welch u s pincite see also 112_tc_183 parker v commissioner tcmemo_2012_66 wl at there are a few instances here where the heinbockels contend that the commissioner has raised a new_matter and we will take on those contentions as they arise b requisite profit_motive sec_162 and sec_212 allow a deduction for all ordinary and necessary expenses paid_or_incurred during the tax_year in carrying_on_a_trade_or_business or for the production_of_income before determining whether deductions are allowable under those sections however a taxpayer must show that he is engaged in the activity with the actual and honest objective of making a profit 78_tc_642 aff’d without published opinion 702_f2d_1205 d c cir sec_183 generally disallows any deduction attributable to an activity_not_engaged_in_for_profit sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 the existence of a profit_motive is a question of fact that we decide on the basis of all facts and circumstances see 84_tc_227 aff’d without published opinion 782_f2d_1027 3d cir sec_1_183-2 income_tax regs a taxpayer’s statement of his intent is relevant but we give greater weight to objective facts see elliott t c pincite sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs lists the factors that we consider the manner in which the taxpayer carries on the activity his expertise or that of his advisers the time and effort he expends on the activity sec_183 provides an exception to this general_rule if a taxpayer engaged in an activity not for profit deductions relating to that activity are allowable up to the amount of gross_income from that activity minus the deductions that would be allowable whether or not the activity was for profit see 72_tc_28 the expectation that assets used in the activity may appreciate in value his success in carrying on similar activities his history of income or losses with respect to the activity the amount of occasional profits if any from the activity his financial status and any elements of personal pleasure or recreation this list is nonexclusive and the number of factors for or against the taxpayer is not necessarily determinative sec_1_183-2 income_tax regs we are to take all the facts and circumstances into account and may give more weight to some than to others see 70_tc_715 aff’d 615_f2d_578 2d cir sec_1_183-2 income_tax regs c substantiation if taxpayers pass the trade-or-business test they still must prove they are entitled to the deductions that they claim the most important rule is that taxpayers have to keep records as we mentioned above sec_6001 and its accompanying regulations tell taxpayers to hold onto records that would enable the irs to verify their income and expenses see sec_1_6001-1 income_tax regs whether an expenditure is ordinary and necessary is generally a question of fact 320_us_467 a taxpayer must show a bona_fide business_purpose for the expenditure there must also be a proximate relationship between the expenditure and his business 37_tc_650 36_tc_879 for an expense to be ordinary means that the transaction which gives rise to it must be of common or frequent occurrence in the type of business involved 308_us_488 for an expense to be necessary means that it is appropriate and helpful to the taxpayer’s business welch u s pincite in contrast except where the code specifically says otherwise taxpayers can’t deduct personal living or family_expenses sec_262 when taxpayers prove that they have incurred deductible expenses but the exact amounts are uncertain we can estimate see 39_f2d_540 2d cir 85_tc_731 there must however be sufficient evidence in the record to make the estimate reasonable 245_f2d_559 5th cir and when we do estimate we bear heavily against taxpayers whose inexactitude is of their own making see cohan f 2d pincite and as we discuss later there are some expenses that the code doesn’t let us estimate at all see sec_274 50_tc_823 aff’d 412_f2d_201 2d cir we now turn to apply these rules to each of the heinbockels’ activities ii schedule c collective flight a trade_or_business for and the commissioner disallowed the entire loss reported on collective flight’s schedule c because the activity was not entered into for profit for however the irs’s notice disallowed substantially_all of collective flight’s expenses over of them because they were not ordinary and necessary business expenses--but not because the activity wasn’t entered into for profit therefore the disallowed items on the respective notices were as follows disallowed item net_loss other expenses taxes licenses interest--mortgage insurance other than health depreciation sec_179 expense dollar_figure --- --- --- --- --- dollar_figure --- --- --- --- --- dollar_figure big_number big_number big_number --- big_number car truck total --- big_number --- big_number big_number big_number in the commissioner’s pretrial memo he asserted the same theories as he did in his respective notices by the time of trial as well as in his posttrial briefing however the commissioner contended that we should disallow collective flight’s expenses because among other reasons the activity was not engaged in for profit during that year as well the heinbockels argue that this means that the burden_of_proof should shift to the commissioner for that year we agree after a case has begun rule a places the burden on the commissioner in respect of any new_matter increases in deficiency and affirmative defenses pleaded in the answer however we distinguish between new matters and new theories see 124_tc_16 w e have held that for respondent to change the section of the code on which he relies does not cause the assertion of the new_theory to be a new_matter if the section relied on is consistent with the determination made in the deficiency_notice relying on another section of the code id citation and internal quotation marks omitted a new_matter is one that reasonably would alter the evidence presented a new_theory in contrast is just a new argument about the existing evidence id although the notice_of_deficiency challenged virtually all of collective flight’s expenses proof that a business is engaged in for profit is reasonably likely to require the presentation of evidence different from that required to prove that expenses should be allowable because they’re ordinary and necessary we give the benefit of the doubt to the heinbockels here and construe the commissioner’s new argument for as a new_matter not just a new_theory and therefore shift the burden to him for that year the revised disallowed items are as follows disallowed item net_loss dollar_figure dollar_figure dollar_figure on their return the heinbockels claimed collective flight incurred a net_loss of dollar_figure on brief they claimed dollar_figure less which decreased the disputed net_loss to dollar_figure on their return the heinbockels claimed collective flight incurred a net_loss of dollar_figure on brief they claimed an additional dollar_figure of expenses to increase the disputed net_loss to dollar_figure on their return the heinbockels claimed collective flight incurred a net_loss of dollar_figure with dollar_figure of gross_receipts and dollar_figure in total expenses on brief they claimed an additional dollar_figure of expenses to increase the net_loss to dollar_figure the commissioner--by asserting first that collective flight wasn’t an activity engaged in for profit as opposed to relying solely on the argument that certain expenses weren’t ordinary and necessary --is now seeking to negate collective flight’s entire net_loss we look to the usual sec_183 factors manner in which the activity is conducted we begin by considering whether ed carried on collective flight in a businesslike manner see sec_1_183-2 income_tax regs a taxpayer operates in a businesslike manner when among other things he has a business plan advertises his goods or services keeps complete records and responds to losses by changing what he does see 72_tc_659 rinehart v commissioner tcmemo_2002_9 wl at we have to find that from day one ed did not conduct collective flight in a businesslike manner when he bought the plane the loan documents specifically stated that he was going to use it for personal purposes we find the revenue_agent credible when he testified that the only reason ed set up collective flight was that through vp he’d be assured of renting time on this airplane that would pay the expenses back after ed decided that he really needed an airplane for vp he testified he built spreadsheets and talked to people and came to the conclusion that in addition to vp’s flying needs there was this nice sweet spot for people around san luis obispo that needed to get to northern and southern california the record however includes only a one-page pro-forma spreadsheet that ed admitted was done in a stream of conscious ness and did not refer to any specific clients other than vp and lydia’s world ed also failed to keep complete records there were no written contracts between collective flight and vp--his only alleged customer ed did say that he flew for lydia’s world but he did not bill it although ed said he provided a few invoices to vp by email he also testified that he decided against giving most of them to anyone in vp’s finance and accounting departments we have found no invoices in the record for or he instead would seek reimbursement from vp for his collective flight costs by listing them on his vp expense reports even in 2005--when he did send invoices to vp from collective flight--he chose not to enter most of the flight charges onto vp’s books because it was kind of silly to do so as vp couldn’t pay them because of its cashflow difficulties that may not have been the only reason this billing and overall relationship was so informal that ed admitted that vp’s other investors probably didn’t know about collective flight’s arrangement with vp those investors later complained about ed’s self-dealing and unauthorized use of funds since ed controlled what bills vp paid and ed was concerned about vp’s cashflow it’s not surprising vp’s reimbursements to collective flight were few and far between although even informal recordkeeping is sometimes enough to help show a profit_motive see keenan v commissioner tcmemo_1989_300 wl collective flight’s records were too spotty for us to find that it was carried on in a businesslike manner ed also failed to institute changes in an effort to earn a profit he testified that when he bought the plane he thought vp’s income stream would allow collective flight to charge vp an hourly rate however even when ed did occasionally authorize vp to reimburse collective flight vp did so according to the much-less-profitable irs standard reimbursement rate of dollar_figure per mile by after ed realized the standard rate was all that vp was going to be able to pay collective flight he didn’t do anything to change collective flight’s business model rather without revenue from vp he didn’t think he could fly enough miles to make it pencil out he said that in retrospect he should have just sold it at a loss in but instead he just continued to write off collective flight’s expenses on schedule c on both his and returns we also note that he when asked why vp required a mileage reimbursement rather than an hourly rate ed responded a broader business decision that i needed to make on behalf of vp and overcome my desire to be billing at an hourly rate where i could have the airplane pencil-out for me and make some money so i didn’t have the luxury because the cash_flow and where the company stood in terms of revenues and profitability or lack of profitability to do anything other than that we think that this is a very important bit of evidence of how ed felt about his main business_interest in vp parsed carefully vis-a-vis his activities at collective flight used the plane for personal purposes but never made any attempt to allocate the expenses between his personal and business use of the plane ed finally sold the plane in citing rabinowitz v commissioner tcmemo_2005_18 wl the heinbockels argue that it was significant that ed obtained a rule commercial pilot rating somewhere between and we did say in rabinowitz that the faa requirements to maintain a rule certificate are more onerous than the faa requirements for aircraft that are not chartered to the general_public and credited the fact that the taxpayer obtained this certificate when we discussed whether he carried on the activity in a businesslike manner id wl at in contrast to ed’s activities here however the taxpayer in rabinowitz kept adequate books_and_records charged arms-length rates to charter customers advertised extensively and implemented changes to try to make the activity more profitable id at this factor weighs against ed expertise of the taxpayer or advisers the second factor asks whether ed developed his own expertise or sought guidance from industry experts see sec_1_183-2 income_tax regs although a taxpayer needn’t make a formal market study in preparation for a trade or business he’s expected to undertake a basic investigation of the factors that would affect his profit westbrook v commissioner tcmemo_1993_634 wl at aff’d 68_f3d_868 5th cir ed testified that he did seek out advice in selecting the appropriate aircraft stating that he t alked to a lot of different pilots brokers of aircraft guys who had experience with different models when asked the names of any of these people he said one guy i considered i can’t remember his name he has a company called rocky mountain mooney casual conversations with unknown plane salesmen don’t help much nor do his claims of other forms of training such as having a valid medical certificate obtaining renewal of his pilot’s license or passing required drug tests--none of these are specific to flying for profit there was also no evidence that ed had any discussions with lawyers accountants or any other aircraft experts or advisers about the potential profitability of the aircraft ed relied on his intuition believing that vp--a company he controlled--could help him make a little money with this and have some fun at the same time this too weighs against finding a profit_motive taxpayer’s time and effort the third factor focuses on the time and effort the taxpayer spends on the activity see sec_1_183-2 income_tax regs devotion of a significant amount of personal time to an activity may show a taxpayer has a profit_motive particularly if he gets no substantial amount of personal pleasure or recreation from it see id we begin by observing that ed didn’t have a whole lot of personal time to dabble in this activity he was working full time at vp his flight logs show only and flight hours for and respectively despite those numbers ed said he spent about ten hours per week with collective flight two to three of which were devoted to flying and the remainder devoted to administrative or prep time he admitted however that he kept no record of those administrative hours to indicate whether he incurred them for vp or for collective flight this factor doesn’t weigh in favor of a profit_motive either expectation that assets may appreciate in value an expectation that the assets used in an activity will appreciate in value might also indicate a profit objective see sec_1_183-2 income_tax regs it’s not hard to conclude that wear_and_tear on an aircraft would cause it to depreciate although ed suggested that the aircraft could’ve appreciated in value if he would’ve been able to support it we don’t find that testimony credible and he admitted that the plane lost value over the years and was ultimately sold at a loss this factor also weighs against the heinbockels success in carrying on other similar activities a taxpayer’s previous success in similar activities may show that the taxpayer has a profit objective even though the activity is presently unprofitable see sec_1_183-2 income_tax regs there’s no evidence here however that ed was previously successful in the aircraft industry to the contrary the heinbockels claimed a substantial loss on their return history of income and losses a series of losses during the initial or startup stage of an activity may not necessarily show that an activity is not engaged in for profit see sec_1_183-2 income_tax regs collective flight however kept on losing money beyond its startup_period after it sustained an initial loss in excess of dollar_figure in collective flight’s gross_income and expenses as adjusted by the heinbockels at trial and on brief were as follows year income expenses net_loss dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number collective flight thus didn’t come close to generating a profit during any year at issue and there’s no evidence that those losses were due to customary business risks see id in after vp limited reimbursement to dollar_figure per mile ed admitted that he knew he had a dying business model this is another factor that weighs against the heinbockels amount of occasional profits the seventh factor explores the amount of profits generated in relation to the amount of losses_incurred see sec_1_183-2 income_tax regs not much exploring to do here there’s no evidence that collective flight ever generated a profit before ed sold the aircraft at a loss in financial status of the taxpayer the presence of other substantial income may indicate a lack of profit_motive especially if there are personal or recreational elements involved in the activity see sec_1_183-2 income_tax regs ed’s annual wages from vp during that three-year span averaged over dollar_figure ed and lydia’s interest_income for that same period most of which came from vp averaged over dollar_figure per year collective flight’s substantial net losses if found to be deductible would be available to offset a large portion of the heinbockels’ income generating significant tax savings and as we discuss below this activity has strong personal or recreational elements the heinbockels still don’t have a factor weighing in their favor elements of personal pleasure the final factor we examine is whether the activity had elements of personal pleasure or recreation see sec_1_183-2 income_tax regs there is no doubt that there are plenty of them here ed testified i love to fly i’ll be real up-front about that flying’s always been a passion of mine we find his testimony credible ed had bought several other planes in the past and even owned a helicopter the presence of ed’s personal passion to pilot planes--especially in light of the other factors--weighs heavily against him see id totality of the factors after considering all facts and circumstances we find that ed has not shown that he engaged in the collective flight activity for profit the heinbockels are therefore not entitled to the deductions that they claimed to the extent that the deductions exceed the income collective flight reported b form_4797 loss the heinbockels also claimed a loss of almost dollar_figure for on form_4797 sales of business property from the sale of a gm pickup that they allege was used exclusively for collective flight although there are several problems with the deductibility of this claimed loss the most lethal is this since we found that collective flight was not a trade_or_business it logically follows that the heinbockels can’t deduct a loss on the sale of a vehicle that was allegedly used exclusively for that activity see sec_165 without navigating any other way to deduct the loss the heinbockels aren’t entitled to a deduction for it iii schedule e lending activity the heinbockels admit that their claimed lending-activity loss of dollar_figure should not have been reported on their schedule e but now argue that it should have been reported as a trade-or-business net_loss of dollar_figure on a schedule c they calculate as follows item rent received in lieu of interest atty fees paid to david harlow atty fees paid to anthony taylor atty fees paid to michael baum unreimbursed advances claimed on return sch e dollar_figure --- --- --- --- p claimed in brief sch c dollar_figure big_number big_number big_number big_number the heinbockels claim this vehicle was placed_in_service in but there’s no evidence that the aircraft activity began before furthermore although the form_4797 reports a sale price of dollar_figure the record shows that the heinbockels received dollar_figure settlement proceeds less principal legal fees net_loss --- --- big_number big_number big_number big_number --- big_number in connection with these adjustments the heinbockels also concede that the capital_loss of dollar_figure claimed on schedule d entitled first wilshire should really be a capital_loss of dollar_figure for their investment in dm video stock that is unrelated to the lending activities and also concede that the dollar_figure is subject_to sec_1211’s capital-loss limitation of dollar_figure per year whew that’s quite a shift before wading through whether they substantiated the expenses in arriving at that new net_loss we first must determine whether this lending activity was actually a trade_or_business that would allow them to deduct those expenses see sec_162 sec_183 sec_1_183-2 income_tax regs if it’s not then we must decide whether the expenses they claimed would be deductible under any other code section and if so whether they were properly substantiated we also must decide how the money they received should be characterized the commissioner rejects the heinbockels’ new argument that they operated a lending business asserting that this is just another attempt to deduct personal expenses the commissioner emphasizes that the heinbockels completely failed to show that they treated this activity like a business we agree outside of a one-page flowchart that shows various instances where lydia purported to lend money to her brother the heinbockels didn’t bring forth any evidence to show that they operated this activity as a trade_or_business they provided no books_or_records showed no separate_accounts and proved no active solicitation of business we find instead an ordinary family deal they loaned lydia’s brother money when he said he needed some this is not a business see sec_1_183-2 income_tax regs see also mccrackin v commissioner tcmemo_1984_293 wl considering other indications of a genuine loan business when loan activity is conducted with insufficient regularity even if we accepted the flowchart as credible proof we don’t find that making a couple loans to one’s brother over a few years’ time is a trade_or_business see 61_tc_318 finding that the making of less than ten loans over the course of a four-year period didn’t elevate that activity to the status of a separate business 37_tc_576 we do not believe in view of the factual matrix of this case that the making of an isolated loan of dollar_figure is so extensive an activity as to justify a finding by this court that the partnership was engaged in the business of lending money when first wilshire sued over the abandoned compton property the heinbockels did ring up some lawyer’s bills trying to recover the amount of money they had loaned to lydia’s brother for that property sec_212 might make those expenses deductible if the heinbockels paid them for the production_or_collection_of_income or the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_212 and see also colvin v commissioner tcmemo_2004_67 wl at aff’d 122_fedappx_788 5th cir these expenses wouldn’t be schedule c expenses though the heinbockels would have to report them on their schedule a as miscellaneous_itemized_deductions subject_to a floor see sec_63 d a and b see also eg estate of stangeland v commissioner tcmemo_2010_185 wl at even this gets procedurally complicated the commissioner argues that the heinbockels aren’t entitled to deduct any expenses because they incurred the legal fees to recover a personal_interest we have to reject this argument the heinbockels weren’t trying to recover a personal_interest in property--they didn’t own any part of the property rather the heinbockels made a loan to lydia’s brother that he used to buy an investment_property in exchange for which they were to receive income in the form of interest or rent received in lieu of interest so if the heinbockels spent money to try to recover on that loan some of those expenses would be paid to collect income and therefore would be deductible on schedule a according to our caselaw although the portion of expenses attributable to the recovery_of loan principal isn’t deductible the portion attributable to both the recovery_of loan interest and rental income is see 23_tc_682 aff’d 228_f2d_512 7th cir in kelly the lawsuit led to a settlement that resulted in the collection of principal interest and rental income although the taxpayer didn’t produce evidence to allow us to make a precise allocation we allocated the expenditures among principal interest and rental income in approximately the proportions of principal interest and rental income recovered see id pincite since the heinbockels also didn’t provide evidence to make a precise allocation we’ll follow a similar path here for any expenditures that are properly substantiated we’ll multiply that amount by the percentage equal to the ratio of loan principal dollar_figure to settlement proceeds dollar_figure--64 --to allocate to expenditures attributable to the recovery_of principal nondeductible and we will allocate the remaining percentage--35 --to expenditures attributable to either recovery_of loan interest or rent received in lieu of interest deductible the commissioner argues however that the heinbockels failed to substantiate that they paid any legal fees he seems to assume that the amount deducted on the schedule e was for fees to a lawyer who forgave the entire amount he points to a letter from the lawyer describing a writeoff of over dollar_figure in legal fees due from the heinbockels the problem for the commissioner is that the schedule that lawyer prepared shows that the amount written off--actually only dollar_figure--was attributable to amounts billed in it is that is the year at issue for this activity and for that year the schedule shows the heinbockels paid a total of dollar_figure to that lawyer we therefore allow the heinbockels to deduct of that amount for albeit as a schedule a deduction subject_to the floor what about the fees that the heinbockels claimed they paid to the other two attorneys the heinbockels provided copies of the canceled checks paid both to anthony taylor’s law firm dollar_figure and to david harlow dollar_figure they provided a spreadsheet prepared by them that asserted these fees were paid in connection with the first wilshire settlement they also provided bills and records that showed that both taylor and harlow did represent them in reaching the dollar_figure is dollar_figure less than the amount the heinbockels claimed--the difference being a retainer that was subsequently returned to them that settlement the commissioner failed to address these two amounts in his brief and we will allow them to deduct of both of those amounts again as schedule a deductions subject_to the floor the heinbockels also claim a dollar_figure deduction in for unreimbursed expenses their spreadsheet says this represents an unreimbursed advance to a hatch family_trust the only support they cite for this advance is the flowchart that they created this is just a summary of their assertion not proof and we can find no other evidence that would support the deductibility of this advance we now turn to characterizing the items of income on this schedule e we find that the first item--dollar_figure of rents received in lieu of interest --represents interest_income that the heinbockels were owed this is gross_income to the heinbockels see sec_61 we next tackle the somewhat odd characterizations of the settlement proceeds less principal that were nowhere to be found on the heinbockels’ return as we noted earlier lydia didn’t rent or own the property at issue in the settlement during any of the tax years at issue she just loaned money to her brother so that he could buy the property we therefore characterize the principal --dollar_figure--as the loan she made and the settlement proceeds -- dollar_figure--as the money she received from the mediation that leaves however an dollar_figure accession to wealth having rejected the heinbockels’ assertion that this income was part of a trade_or_business how should we characterize this income since lydia didn’t own any part of this property it wouldn’t be proper to characterize this gain as capital rather lydia was a lender and received an attractive interest rate from her brother without any other information on why they received so much more money than the amount they purportedly invested we characterize the difference as the settlement of a claim for lost income marcus v commissioner tcmemo_1996_190 wl at and that lost income is gross_income to the heinbockels see id lastly we turn to the heinbockels’ concession that the capital_loss of dollar_figure claimed on schedule d entitled first wilshire should really be a capital_loss of dollar_figure for an investment in dm video stock that is unrelated to the lending activity the commissioner didn’t challenge the original capital_loss and hasn’t addressed the new_capital loss or its new characterization so we accept the heinbockels’ concession of all but the dollar_figure capital_loss which is of course subject_to sec_1211’s limitation iv schedule f grape farming the heinbockels didn’t report a single dollar of income on the grape farming schedules f for the years at issue they did however claim a bountiful harvest of deductible losses year income expenses net_loss -0- -0- -0- dollar_figure big_number big_number dollar_figure big_number big_number by the time of trial the heinbockels claimed some additional expenses for and resulting in alleged net losses of dollar_figure and dollar_figure respectively the commissioner disputes these losses but as he did with collective flight changed his mind about just why the farming losses were not deductible in the notice_of_deficiency for and he disallowed all reported losses because amounts spent during a farm’s preproduction period must be capitalized since the heinbockels never grew a single grape before they sold the property the commissioner determined that those amounts should have been added to their basis the notice_of_deficiency for however disallowed only the depreciation expense of dollar_figure instead of the entire dollar_figure loss for lack of substantiation and for failure to show that the expense was ordinary and necessary to the business the commissioner changed his argument in his pretrial memos the memo for the and tax years argued that we should disallow all the losses for those years for failure to substantiate and because the expenses weren’t ordinary and necessary--but didn’t mention anything about the need to capitalize them the memo for the tax_year repeated the commissioner’s position in his notice of deficiency--that we should disallow the loss for failure to substantiate and because the expenses weren’t ordinary and necessary at trial the commissioner’s position shifted yet again there the commissioner’s lawyer asserted that she was not necessarily challenging the items in particular but maybe the proportion of the items but not the items individually we then asked her whether she was also arguing that the items claimed as deductions were startup expenses and should’ve been capitalized and added to basis when the property was sold she answered exactly based on that representation we said to the heinbockels’ lawyer that he needn’t spend time proving that the expenses were ordinary and necessary but could limit himself to evidence and argument about whether those expenses were currently deductible or had to be added to basis the commissioner’s lawyer did not attempt to correct that statement in reliance on that direction from us the heinbockels’ lawyer ceased to elicit further testimony about whether the expenses for and were ordinary or necessary the commissioner’s posttrial brief however wasn’t consistent with that trial colloquy in his brief the commissioner appears to assert two theories first he asserts that the and losses should be disallowed for failure to adequately substantiate the commissioner later concedes however that the heinbockels provided sufficient evidence to substantiate that the following schedule f expenses were actually incurred but claimed that each expense is personal and fails to qualify under sec_162 in other words the commissioner contends that despite petitioners providing some receipts for the claimed expenses they are personal and all aspects of sec_162 have not been met the commissioner asserts in the alternative that the heinbockels never carried on an active trade_or_business he argues that they should therefore not be allowed any deductions related to their schedule f for the years and and all of the expenses should be capitalized as startup expenses under sec_195 since the heinbockels never entered production the commissioner argues the costs associated with preparing the land for production should be added to basis when computing gain_or_loss on the land the colloquy we had at trial made clear that the precise issue at least for and was whether the costs associated with the grape farm were currently deductible or should be capitalized because of the commissioner’s response we prohibited the heinbockels’ lawyer from proceeding down the sec_162 route for those two years the commissioner didn’t object to this prohibition it would therefore be inequitable to allow the commissioner to argue that the expenses that the heinbockels claimed on their schedules f for and should be disallowed because they were personal or that they weren’t properly substantiated so what about the second theory that theory--which argued for capitalization and against immediate deductibility--would disallow all of the claimed deductions on schedule f for all these years for and the notice_of_deficiency had disallowed all the claimed expenses on schedule f based on a theory of capitalization--albeit under a different code section sec_447 this is just a new_theory a new argument about the existing evidence as opposed to a new_matter an argument that reasonably would alter the evidence required see hurst t c pincite so there’s no need to shift the burden_of_proof for those two years is a different story since the commissioner disallowed only the dollar_figure depreciation expense claimed on the schedule f the second theory is a new_matter for that year and shifts the burden to the commissioner we finally turn to the substantive analysis of the heinbockels’ grapefarming in the midst of the dispute over the theories raised it’s important not to lose sight of one key fact the heinbockels admit they never planted a single grapevine before selling the property in late this is a problem for them as we’ve noted sec_162 allows a deduction for ordinary and necessary expenses of carrying_on_a_trade_or_business in order for the expenses to be deductible under that section however the expenses must relate to a trade_or_business functioning when the expenses were incurred 93_tc_684 a taxpayer has not ‘engaged in carrying on any trade or business’ within the intendment of sec_162 until such time as the business has begun to function as a going concern and performed those activities for which it was organized 345_f2d_901 4th cir vacated and remanded on other grounds 382_us_68 carrying_on_a_trade_or_business requires a showing of more than initial research into or investigation of business potential 56_tc_895 the business operations must have actually began mckelvey v commissioner tcmemo_2002_63 wl at aff’d 76_fedappx_806 9th cir until the time the business is performing the activities for which it was organized expenses related to that activity are not currently deductible under sec_162 glotov v commissioner tcmemo_2007_147 wl at they are instead classified as startup or pre-opening_expenses hardy t c pincite and startup expenses--which include those incurred before the day on which the active trade_or_business begins --are only deductible over time once an active trade_or_business begins see sec_195 mckelvey is instructive here the taxpayer there a longtime analyst at the california department of forestry bought acres with a barn and cabin included on which he planned to start a tree farm mckelvey wl at before buying the land he conducted an economic and market feasibility study of its commercial viability and made several visits to the property to survey the forest’s health and learn about insects wildfire hazards and other risks he might face id he continued to prepare for his tree-farm business for two years after he bought the property he had a forest-management plan prepared and test planted pine trees id at all this cost money and he claimed about dollar_figure in expenses id at by the time of trial though he still hadn’t commercially harvested any trees hadn’t planted any more trees and hadn’t decided what species of tree to plant id we agreed with the commissioner that this all meant that the taxpayer did not yet have a functioning business id at all his expenses were therefore start-up expenses for which we allowed no current deduction id at the taxpayer in mckelvey at least planted a few test trees the heinbockels admit that they never planted a single vine thus all of the expenses the commissioner has disallowed including those for on which he had the burden_of_proof should have been deferred under sec_195 until an active trade_or_business began and since the heinbockels sold the property in without ever beginning business those costs should have been capitalized and added to the basis of the property for computing their gain_or_loss upon sale see sec_1016 diaz v commissioner tcmemo_2012_241 at sec_1_1012-1 income_tax regsdollar_figure the heinbockels’ argument to the contrary isn’t convincing they contend that sec_1_162-12 income_tax regs gives them the option to either deduct or capitalize their ordinary and necessary expenses during the preproduction period since they elected not to capitalize the amounts expended other than the cost of the tractor in developing the farm the heinbockels say that they should be allowed to expense those amounts and they also assert that the uniform_capitalization_rules of sec_263a which generally apply to property produced by a taxpayer that has a preproduction period of more than two years as grapes do --and which require continued we still need to examine the consequences of this conclusion on how the heinbockels should have reported the sale of their property on their return they claimed a sale price of dollar_figure and a basis of dollar_figure which produced a capital_gain of dollar_figure although the commissioner never challenged the heinbockels’ claimed basis he contends--in a footnote in his posttrial brief-that the heinbockels arguably had already increased their basis in the property by the amount of their startup costs deducted on the through schedules f the record however indicates otherwise the closing statement that the heinbockels received when they bought the property shows their purchase_price was dollar_figure with about dollar_figure in closing costs the seller final closing statement in when they sold the property for dollar_figure shows that they paid dollar_figure in commissions and another dollar_figure or so in other closing costs the final page of that statement also contains a handwritten itemized list of additional continued capitalization of direct and indirect_costs incurred during the preproduction period shouldn’t apply because their farming activities were dead-stopped as a result of the property owners association’s before any planting occurred the problem for the heinbockels is that even if we were to buy their argument their activity had not entered even the preproduction period the preproduction period doesn’t begin before a taxpayer plants the seed see sec_1_263a-4 income_tax regs and it’s undisputed that the heinbockels hadn’t planted any grapes the heinbockels were in a prepreproduction period and so the regulation that they cite doesn’t apply selling_expenses eg contracting fees legal supplies and various supplies totaling dollar_figure although no corroboration was provided for those amounts the commissioner has not challenged that sum adding the commissions closing costs and additional selling_expenses to the original_basis of the property comes to approximately dollar_figure--within dollar_figure of the adjusted_basis claimed by the heinbockels in any event in light of the closing statements in the record we don’t agree with the commissioner that the heinbockels doublecounted the schedule f expenses by also adding them to their basis and because the commissioner never put the adjusted_basis at issue absent that one footnote we conclude that all amounts claimed on the schedules f between and 2007--as well as the additional items the heinbockels claimed at trial--should be added to the property’s adjusted_basis v lydia’s world a lydia’s business before engaging the merits of the disputed deduction the heinbockels claimed for lydia’s world there’s actually a dispute over whose schedule c business this really was each of the three schedules c for lydia’s world listed ed as the proprietor and on brief the heinbockels continued to assert that this was ed’s business and thus any self-employment_tax incurred due to income from lydia’s world should be allocated to him so whose business was this with a business named lydia’s world it wouldn’t seem to be a stretch to conclude that this was in fact lydia’s business it certainly wasn’t ed’s throughout trial lydia testified that this was her business when asked to describe lydia’s world she described it as my business and her testimony was threaded throughout with the first-person singular i got the idea i sent out invitations i have many trips i purchase from designers i have kind of a mishmash of all kinds of inventory i’m marketing myself i’m constantly advertising my business i have a trunk show business that’s called lydia’s world of personal shopping services and i’m constantly promoting myself only when it was convenient--such as when a dining receipt claimed as a deduction was paid using ed’s credit card--did lydia suddenly change and assert that ed was very much involved but even that comment was revealing--because she said that ed was very much involved in my business thus we have no doubt this was lydia’s schedule c business and any self-employment_tax incurred as a result of income from lydia’s world should be attributed to her since ed had already hit the social_security_tax threshold for all of the years at issue if he were the owner of lydia’s world it would mean that the heinbockels wouldn’t owe any additional fica_taxes on that business income b expenses now we turn to the items in dispute lydia deducted a wide range of business and nonbusiness expenses on the schedule c for lydia’s world the disputes over some of the expenses are nothing more than routine substantiation while the notices of deficiency disallowed certain expenses the parties made additional arguments and some concessions both at trial and in posttrial briefing which placed many other_amounts in dispute we cut them into categories and sew up each in turn sec_274 expenses some deductions demand more substantiation than others see sec_274 sec_280f these include travel meals and entertainment and certain forms of listed_property listed_property includes any passenger_automobile sec_280f to deduct items in these categories a taxpayer must show that the item claimed is directly related to or associated with the active_conduct of her trade_or_business sec_274 she must also provide adequate_records showing the amount of the expense the time and place of the expense the business_purpose of the expense and the business relationship to her of the persons entertained sec_274 sec_1_274-5t temporary income_tax regs fed reg date a contemporaneous log is not required but we will afford a statement that isn’t made at or near the time of the expenditure the same degree of credibility only if the corroborative evidence has a high degree of probative value sec_1_274-5t temporary income_tax regs fed reg date see also 296_f3d_607 7th cir noting that keeping written records is not the only method to prove sec_274 expenses but alternative methods are disfavored aff’g tcmemo_2000_20 these strict substantiation requirements don’t allow us to use the cohan doctrine to estimate expenses see sanford t c pincite we’ll march each category of sec_274 expense down the runway for a closer look a car expenses year claimed on return p claimed in brief r allowed in nod r allowed in brief dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure -0- -0- -0- -0- -0- this is the sum of dollar_figure in car and truck expenses and dollar_figure in vehicle rent this is the sum of dollar_figure in car and truck expenses and dollar_figure in vehicle rent the heinbockels on brief also concede that it wasn’t proper to claim a depreciation deduction in addition to conceding dollar_figure in car-and-truck expenses the heinbockels on brief concede that it wasn’t proper to claim the depreciation deduction dollar_figure for the vehicle consistent with her sense of fashion lydia cruised in style for the first months of she leased a mercedes for approximately dollar_figure per month and deducted of those payments when lydia began leasing this vehicle in date however the lease stated that the primary use was for personal family or household purposes in date when that lease ended she bought a land rover for just under dollar_figure she claimed a standard_mileage_deduction for of the miles driven with this car for and and of the miles lydia justified writing off substantially_all of the vehicles’ expenses by saying if you understand my business and the marketing involved you will pretty much see that i’m marketing myself 24-seven and i use that car for everything to do with the business i’m constantly dropping off clothes you know advertising my business because i’m a walking talking testimonial of who i am when asked to give an example of what she did to rack up the business miles she said she would wake up in the morning and go to the gym a place she said she did to to percent of her business after her workout if somebody was waiting at the gym for an order she would have it in the car after that lydia said she would shower get dressed in something fabulous then drive and drop off two or three pieces of clothing to people that have ordered stuff in summary lydia said it’s hard to divide between the business and me and me and the business i mean i’m constantly promoting myself 24-seven there’s not a time when i’m not we mostly agree with her that it was often difficult to distinguish her business and personal activities but lydia’s proclivity to knit together these two sides of her life--combined with her lack of recordkeeping--doom her under sec_274 she didn’t provide any contemporaneous logs or records indicating the time or number of miles driven much less bring forth any records that detailed the business_purpose of each trip she made although she indicated that she logged all of her appointments in outlook she didn’t provide any documents to support this assertion and because we can’t just estimate these expenses we disallow them in their entirety b travel and meals and entertainment year travel m e travel m e claimed on return dollar_figure big_number p claimed in brief dollar_figure -0- big_number r allowed in nod -0- -0- -0- -0- r allowed in brief -0- -0- -0- -0- at trial and on brief the heinbockels say that dollar_figure of the travel dollar_figure and meals and entertainment dollar_figure expenses for should be reclassified as supplies according to the credit-card summary in the record it appears those reclassified amounts are for various purchases from target and costco although the heinbockels say those amounts were not already accounted for in supplies or costs of goods sold they haven’t proven that to be the case nor have they adequately substantiated the reclassified amounts we therefore disallow the amount they seek to reclassify the heinbockels did a bit of traveling and dining in and purportedly for lydia’s world they did not however support a single one of these expenses with contemporaneous logs or similar statements that detailed the time or place of the expense or its business_purpose as sec_274 generally requires this proof consisted instead of lydia’s testimony as she went through these expenditures one by one--occasionally in some detail--that explained where she was what she was there for and why she thought the expense deductible although there were a few receipts in the records to refresh her memory most of the recollection came from lydia’s year-end credit-card summary statement is that kind of memory jogging years later--supported by evidence such as a credit-card statement or occasionally a receipt --enough to meet the strict substantiation requirement to provide adequate_records see sec_274 sec_1_274-5t temporary income_tax regs supra generally speaking the answer is no because such testimony is not an account book diary log statement of expense trip sheet or similar record made at or near the time of the expenditure or use much less a record that explained the business_purpose sec_1_274-5t temporary income_tax regs supra the regulations however do provide an exception if a taxpayer isn’t able to substantially comply with the requirements of sec_1_274-5t temporary income_tax regs with respect to an element of an expenditure or use she must establish that element by pinning two prongs into the record her own statement-- whether written or oral-- containing specific information in detail as to such element and other corroborative evidence sufficient to establish such element sec_1_274-5t temporary income_tax regs fed reg date the regulation continues in greater detail if that element is the cost or amount time place or date of an expenditure or use the corroborative evidence shall be direct evidence such as a statement in writing setting forth detailed information about such element or documentary_evidence such as a receipt id if that element is either the business relationship to the taxpayer of persons entertained or the business_purpose of an expenditure the corroborative evidence may be circumstantial id the corroborative evidence supporting a noncontemporaneous statement must have a high degree of probative value to elevate such statement and evidence to the level of credibility reflected by a record made at or near the time of the expenditure or use supported by sufficient documentary_evidence sec_1_274-5t temporary income_tax regs supra in sum it is possible that documentary_evidence such as receipts coupled with credible testimony can meet sec_274’s strict requirements see efron v commissioner tcmemo_2012_338 at while reserving our decision as to whether lydia established the amount time and place of the expenditure we focus our analysis on the business-purpose element in and lydia usually accompanied by ed took various trips including ones to los angeles santa barbara long beach san diego santa fe and new york the commissioner alleges that these were all personal trips and that many of them were suspiciously timed to coincide with birthdays and other special occasions we look at each i los angeles lydia testified that her trips to los angeles were to attend the california mart and on one occasion to hold one of her trunk shows there the california mart was where lydia said she went four or five times a year to do her primary buying she said she would analyze clothing from hundreds of designers and sit down with them to figure out whether the clothing lines were bohemian enough to attract her upscale clientele while she was in la she would often dine with various designers and curiously inasmuch she was their potential customer would pick up the tab these outings lydia said led to great relationships with the designers as for the trunk show she held in la she said she invited several of her friends and colleagues and friends of friends to an actual beautiful room at the hyatt regency although she said it was successful she realized it was too much of a schlep to schlep all the clothes to los angeles and she never did another one after that although she was able to recite in detail some of these expenditures we often found her explanations about these alleged business trips a bit off for example when referring to a receipt from the avalon hotel in beverly hills she talked about how she stayed there for a few nights while buying inventory at the california mart the receipt however detailed four restaurant outings and two overnight parking charges over a three-day span--and not one charge for a room for another one of her alleged buying trips to los angeles the hotel receipt was under ed’s name and indicates that three persons stayed in the room and the charges consist solely of private dining and valet parking as we noted earlier lydia--when questioned about why a hotel bill that ed had paid had been written off as a business expense--argued that ed was very much involved in her business as we explained earlier we find this assertion inconsistent with her other testimony throughout the record we therefore find that many of these trips mixed business with pleasure and with neither contemporaneous statements of business_purpose nor the ability to estimate we find that none of the los angeles trips and related meals are deductible ii san diego lydia testified that she went down to la jolla an affluent resort community in san diego to check out several designers she indicated that her trip yielded a lot of great great new designers because their stores had the same type of beachy kind of attire very casual that goes over well in san luis obispo lydia said she had to rent a car during this trip because she and ed flew down on cross- examination however she admitted that she had claimed deductions for the cost of two rental cars the credit-card summary statements show the heinbockels also visited sea world that same statement showed minimal clothing purchases --no more than a couple hundred dollars--leading us to find this trip was more personal shopping than buying inventory for a personal-shopping business the hotel receipt was again in ed’s name--and included multiple charges for room service a spa fee and various other nonoccupancy charges when asked about the spa charge lydia said it was a charge for her to work out before an appointment then when asked whether the workout was personal or business lydia answered well let’s see i think i have to make myself look good so i look good in the clothes so i’ll say business we’ll say personal and we’ll disallow the amounts deducted in connection with this trip iii santa barbara lydia said she went to santa barbara every couple months to check out the new stores and what kind of lines they’re carrying and anything that’s any interest she said she deducted two meal expenses during trips to santa barbara she said one of those was at a place called senor lucky’s however senor lucky’s is in santa fe--not santa barbara substantiation fails there the other meal was for her lunch with her assistant when they were check ing out several stores the aroma of personal_expense is strong here and we find the lack of detail required to prove a business_purpose we will allow no deductions for any santa barbara meals iv santa fe lydia traveled with ed to the santa fe area in both and around the date of ed’s birthday lydia claims they went to a big kind of like festival where they have a lot of different vendors although she forgot what the festival is called she indicated it’s like a really great time to go to santa fe she indicated that during this trip she considered expanding into men’s clothing lines-- with the cowboy style that san luis obispo likes --but decided against it although she deducted the costs of various meals she said she had with suppliers during that time there were also expenses claimed for meals apparently with just her and ed-- including at senor lucky’s such obvious elements of personal pleasure lead us to disallow these expenses v new york lydia also deducted a hotel stay with ed in new york as well as various limousine charges during their time there she claimed this trip was to attend the coterie show which is a fantastic show that has all the designers from all over the world and because she was in new york lydia decided that it would be safer to take a limo instead of catching a cab she said that it was in new york she found the vivian uchitel line from buenos aires and the heike jarick line from germany however she had testified earlier that she found the vivian uchitel line at a designer at the california mart and that she had recommended heike jarick to a designer in santa fe who subsequently carried that line the year before she claimed to have found her in new york without contemporaneous_records this testimony--in addition to being inconsistent--does not contain the detail needed to claim a deduction under sec_274 vi long beach lydia deducted some expenses related to a trip back to long beach--her stomping ground where she was born and raised she said she went down on that occasion to check out some of the boutiques on second street she didn’t however provide any details about the designers or meetings that occurred when she was visiting this doesn’t come close to meeting sec_274’s requirements vii wine tasting lydia deducted close to dollar_figure for a wine tasting tour in a limo--an incredible trip on which she initially said she invited three of her best customers that spent over dollar_figure in with lydia’s world on cross-examination she admitted that there were eight people four couples --including her and ed as well as her assistant karen barcelas and her husband although lydia initially claimed that karen was one of her top clients she had no idea how much karen actually spent this vague and inconsistent testimony also doesn’t cut it viii summary lydia deducted a few other expenses for meals she said she had with designer representatives in and around san luis obispo but we likewise find the testimony describing those occasions falls short of sec_274’s strict standard the absence of contemporaneous logs combined with lydia’s often inconsistent testimony and the numerous occasions where these alleged business trips appeared to be draped with personal pleasure cause us to find that none of the travel and meals and entertainment_expenses met the business_purpose requirement of sec_274 c advertising gifts year claimed on return dollar_figure p claimed in brief dollar_figure r allowed in nod -0- r allowed in brief dollar_figure lydia’s world claimed over dollar_figure of advertising expenses for that amount though didn’t jibe with lydia’s testimony she testified that i don’t spend money on ads i don’t--it’s all based upon word of mouth on me and promoting myself we agree with the essence of that testimony and we find those expenses were really gifts to those who helped her with her shows her accountant for harold ritter testified that it was common practice to dispose_of some of the leftover inventory as gifts and record these as marketing expenses the cost of gifts may be an ordinary and necessary business_expense if the gifts are connected with the taxpayer’s opportunity to generate business income bruns v commissioner tcmemo_2009_168 wl at business gift deductions pursuant to sec_162 are restricted to dollar_figure per donee per taxable_year sec_274 sec_274’s onerous requirements also apply see sec_274 a taxpayer who claims a deduction for a business gift is required to substantiate it with adequate_records or sufficient evidence corroborating his own testimony as to the cost of the gift the date and description of the gift the business_purpose of the gift and the business relationship of the person receiving the gift sec_1_274-5t temporary income_tax regs fed reg date although lydia detailed in some cases what was given after claiming only dollar_figure of advertising expenses on lydia’s world’s schedule c the heinbockels on brief claimed dollar_figure for that year but because we find that the amounts claimed for were not advertising expenses masked as gifts we don’t subject them to sec_274’s strict requirements but rather deal with them later when discussing a variety of miscellaneous expenses in dispute for away she didn’t indicate the recipient of the gift much less its business_purpose on brief the commissioner allowed the heinbockels to deduct dollar_figure dollar_figure per donee for gifts to three individuals--her secretary karen barcellas and the two other clients that lydia claimed attended the wine tasting event because of the failure to adequately substantiate any of the amount claimed we will not allow a deduction greater than the commissioner has d home_office year claimed on return -0- -0- p claimed in brief dollar_figure big_number r allowed in nod -0- -0- r allowed in brief -0- -0- although the heinbockels didn’t claim a home-office deduction on any of the returns at issue they now argue that they did incur home-office expenses in and in connection with lydia’s world sec_280a states except as otherwise provided in this section in the case of a taxpayer who is an individual no deduction otherwise allowable under this chapter shall be allowed with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence the code then provides an exception to this general_rule to permit a deduction for home-office expenses allocable to a portion of the dwelling_unit which is exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer sec_280a a taxpayer may deduct home-office expenses if she shows her home_office is used for a trade_or_business used exclusively for that purpose and her principal_place_of_business although lydia had a bit of difficulty recalling where she lived during the years in question the spreadsheets detailing the home-office deductions indicate the heinbockels lived in three different residences they started in a big_number square- foot house square feet allocated to the home_office then later that year downsized to an big_number square-foot apartment 150-square-foot allocation then sometime in they moved to a big_number square-foot home 255-square-foot allocation although she didn’t describe those locations separately lydia testified that in each of those locations there was always one room pretty much dedicated to lydia’s world where she would store tissue paper bags some inventory and boxes when asked whether there were any other items in that room however her answer wasn’t unequivocal lydia said that i t’s kind of a room designated for a lot of stuff like the closets full of clothes and there’s yes boxes i kind of designate it to kind of close the door in light of that testimony we find that none of these spaces were used exclusively for lydia’s world and the heinbockels can’t deduct home-office expenses for them under sec_280a the heinbockels however point out that sec_280a’s general prohibition on deducting home-office expenses doesn’t apply to the extent that an expense is allocable to space within the dwelling_unit which is used on a regular basis as a storage unit for the inventory or product samples and is the sole fixed location of the trade_or_business sec_280a see also banatwala v commissioner tcmemo_1992_483 wl at we find lydia’s testimony on this issue questionable at best the commissioner confirmed with lydia that the big_number square-foot apartment that she ed and their son rented had only two bedrooms although lydia denied that her son lived in the same room as she and ed she didn’t explain where her son slept even if we accepted lydia’s testimony though she would still need to establish that she maintained a bona_fide inventory to qualify for the sec_280a exception ritter testified however that lydia didn’t have a running inventory --rather she would just order for her shows whatever would sell although there would be some inventory left over ritter credibly said she gave most of it away to those that helped her with the shows we don’t think hanging a couple dozen items of clothing in a closet is enough to make the room that closet is in a storage unit for inventory we conclude that lydia is not entitled to a home-office deduction under sec_280a for or other adjustments a item claimed on return p claimed in brief r allowed in nod r allowed in brief returns cogs advertising insurance interest other office expense r m supplies utilities other expenses dollar_figure big_number big_number big_number dollar_figure big_number big_number -0- big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure -0-2 -0- the commissioner in his brief concedes that of the sales are allowable as costs of goods sold for based on the heinbockels’ brief gross_receipts were dollar_figure therefore we construe the commissioner’s concession to be dollar_figure although the commissioner didn’t specifically disallow each claimed increase in expense he generally asserts that the heinbockels failed to substantiate the claimed increases other than the sec_274 expenses discussed above the commissioner’s notice_of_deficiency allowed all the other expenses that lydia claimed for however at trial the heinbockels argued for more with an occasional concession for less the heinbockels seem to have hired somebody to go through the records to try to organize them at some point after this led to some very significant changes--they now argue for example that the dollar_figure net profit as originally reported on the schedule c should really be corrected to a net_loss of dollar_figure the heinbockels didn’t explain these adjustments at trial they also didn’t do so in their brief instead referring to them being summarized in attachment e that attachment contains various computerized spreadsheets that they created we treat these spreadsheets as argument--not evidence--and use them only to guide us to the appropriate underlying document see rodriguez v commissioner tcmemo_2009_22 wl at the records for lydia’s world rivaled fibber mcgee’s closet for their organization lydia testified that in as well as she had a young girl named lindsey that was helping her do the accounting but lydia explained lindsey was kind of a babysitter and then she also was just learning quickbooks ritter--the accountant that lydia had hired to recreate records for the tax year--explained that he inherited records in quickbooks that were in a state of disarray ritter said that status was based on not understanding how to use the program with respect to after attempting to review the claimed increases we agree that the records were more than a bit out of order we start with the very large increase in cost_of_goods_sold though cost_of_goods_sold is technically an adjustment_to_gross_income and not a deduction lydia still has to substantiate the amounts she claimed see rodriguez wl at lydia is now claiming an amount---over dollar_figure--that is more than triple what the heinbockels claimed on the return in support she cites a mishmash of quickbooks entries credit-card statements bank statements invoices and the occasional receipt--but nothing that would allow us to even come close to tying the invoices and various statements provided to any schedules moreover this revised amount exceeds their revised calculation of gross_receipts by almost dollar_figure in light of lydia’s testimony that she generally marks up her clothing somewhere between and --and that the change in inventory and inventory generally was basically nil--we find that adjusted cost_of_goods_sold amount is simply incredible because we can use the cohan doctrine here on the basis of lydia’s testimony we think that allowing of gross_receipts would be appropriate see cohan f 2d pincite therefore based on dollar_figure of gross receipts we allow dollar_figure for cost_of_goods_sold with no adjustment for the increase in returns and allowances any inexactitude in this estimate is of the heinbockels’ own making and is due to their failure to maintain adequate business records see id it’s a similar story for the remainder of the adjustments the heinbockels made for lydia’s world’s tax_year substantially_all of the increased amounts are supported either by a quickbooks entry or a credit-card summary statement--but without any testimony to support the claimed the increases even when they provided an invoice the heinbockels kept such incomplete and disorganized records as to ensure that we can’t tell whether those amounts were already allowed as deductions elsewhere we therefore find that the heinbockels have not met their burden to substantiate any deductions that the commissioner didn’t already allow for and to the extent that the heinbockels conceded amounts lower than those reported on lydia’s world’s schedule c we accept those concessions b the only remaining adjustments the heinbockels made for lydia’s world for were in the other expenses category the commissioner allowed all of the other expenses they claimed on the schedule c but in their posttrial brief the heinbockels made the following adjustments item bank card fees dues memberships internet merchandising outside services postage service charges total claimed on return dollar_figure p claimed in brief dollar_figure big_number big_number big_number big_number big_number big_number -0- -0- big_number r allowed in nod dollar_figure big_number big_number big_number big_number r allowed in brief n a n a n a n a n a n a n a n a the heinbockels provided no support for these adjustments--simply noting in a spreadsheet attached to their opening brief that these items were not challenged by respondent in his brief the commissioner didn’t respond to these various increases and decreases we will accept the concessions the heinbockels made but because they didn’t provide anything to substantiate the increased expenses we have to disallow the claimed increases c item cogs legal taxes wages claimed on return dollar_figure big_number big_number big_number p claimed in brief dollar_figure big_number -0- r allowed in nod -0- -0- -0- -0- r allowed in brief dollar_figure big_number -0-2 interest other expenses big_number big_number big_number big_number big_number big_number the commissioner’s brief includes two separate tables for his concessions with respect to the expenses at issue for lydia’s world for the most part these two tables were in accord however the tables differed on concessions for cost_of_goods_sold dollar_figure vs dollar_figure and other expenses dollar_figure vs dollar_figure we construe the commissioner’s inconsistencies in the light most favorable to the heinbockels because the heinbockels and the commissioner agree in their respective briefs on these amounts we allow the agreed-upon amounts and won’t discuss them any further as noted earlier lydia’s world’s records were in shambles for when she hired ritter ritter said that when he came on board he basically took all the papers and recreated the whole year from a combination of bank statements credit card statements receipts the check register and actual invoices he said he was able to create a profit and loss statement even after this process ritter said he wasn’t necessarily able to track a particular invoice to an entry made in lydia’s books i cogs after initially disallowing the entire cost_of_goods_sold adjustment--a tad over dollar_figure--in his notice_of_deficiency the commissioner now concedes that amount but lydia wants more albeit not as much of an increase as she asked for several obstacles stand in the way however first off lydia didn’t properly track inventory ritter testified that lydia’s world didn’t have a running inventory and the heinbockels didn’t use quickbooks to do inventory control even ritter couldn’t figure out how they traced the inventory’s value he also concluded that he had no way of knowing whether lydia’s personal purchases were included in cost_of_goods_sold the support for the new amount--another combination of quickbooks entries bank statements credit-card statements invoices and the occasional receipt--doesn’t provide any way to show whether purchases were double counted or even if they were purchases for business and not for personal_use in light of gross_receipts of about dollar_figure the increased claim for cost of goods sold-- almost dollar_figure--suggests that lydia marked up her clothing only a tad over a far cry from her testimony that she generally had a markup of to we find that lydia has not adequately substantiated the claimed increase but because the commissioner conceded the amount originally claimed on the return we do allow that amount ii taxes the notice_of_deficiency disallowed the entire dollar_figure deduction for taxes and licenses but the commissioner allowed that amount on brief but the heinbockels now claim an additional dollar_figure the commissioner argues that they haven’t substantiated the increase but lydia did provide two canceled checks both payable to the california state board_of equalization for the full amount lydia credibly testified that those checks paid sales_tax due from lydia’s world and this is adequate substantiation we therefore allow the entire dollar_figure iii interest although the commissioner’s brief would lead us to think otherwise the notice_of_deficiency didn’t disallow any of the dollar_figure in interest claimed on lydia’s world’s schedule c now however the commissioner does seem to challenge that amount and he asserts that because the interest was charged by lydia’s personal credit-card issuers the percentage of business use compared to her personal_use is unknown this particular item results in an increase in deficiency so the commissioner has the burden_of_proof see rule a although we share his concern with lydia’s commingling as we discuss below his mere allegation that the interest_deduction should be disallowed because breakdown is unknown isn’t sufficient to meet his burden_of_proof we allow the entire amount iv other expenses the other expenses category is made up of the following items item bank-card fees dues memberships postage credit card fees misc promo donation total claimed on return dollar_figure p claimed in brief dollar_figure r allowed in nod -0- r allowed in brief dollar_figure big_number big_number big_number big_number big_number -0- big_number -0- -0- -0- -0- -0- -0- -0- -0- -0- big_number because the heinbockels and the commissioner agree in their respective briefs on these amounts we allow them and won’t discuss them any further on brief the commissioner concedes only dollar_figure of the dollar_figure in postage fees that lydia deducted on her schedule c lydia supported much of the rest with a noncontemporaneous spreadsheet and by pointing to items on her credit-card or bank statements she did however support a handful of the expenses totaling dollar_figure with invoices and receipts we allow all of that amount of the remaining dollar_figure claimed but only substantiated by credit-card statements or bank statements we use cohan but also recognize lydia’s admission that she commingled business and personal charges on that credit card so we will allow only half of that remaining amount--dollar_figure therefore the total amount of postage we allow is dollar_figure lydia didn’t provide any invoices or receipts to support her miscellaneous expenses or newly claimed promotional-donation expense without invoices or receipts for any of these amounts we won’t use cohan to estimate we disallow them all vi penalties the commissioner determined that an accuracy-related_penalty of under sec_6662 should apply to the underpayment_of_tax for each of the tax years at issue because the entire underpayment was attributable either to the heinbockels’ negligence or disregard of rules or regulations or to a substantial_understatement of their income-tax liability we start with the first negligence includes any failure to make a reasonable attempt to comply with the provisions of the code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs under sec_7491 the commissioner bears the burden of production with respect to the sec_6662 penalty this means that the commissioner must come forward with sufficient evidence indicating that it’s appropriate to impose the relevant penalty higbee t c pincite the commissioner certainly showed here that the heinbockels kept inadequate books_and_records their recordkeeping was shoddy as one can see in the numerous and sometimes very large differences between what the heinbockels originally claimed on their returns and what they argued to us and many of these revisions either significantly changed the bottom line eg lydia’s world or significantly altered the character of the items initially reported eg the lending activity even with the revised amounts most of the records were insufficient to substantiate the claimed deductions and the exceptional extent of commingled business and personal expenses shows a lack of a good-faith reasonable attempt to ascertain the correctness of the deductions claimed the commissioner has met his burden of production once the commissioner has met his burden taxpayers must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a higbee t c pincite taxpayers can meet this burden by proving that they acted with reasonable_cause and in good_faith see sec_6664 sec_1_6664-4 income_tax regs but other than their blanket assertion that they acted with reasonable_cause and in good_faith the heinbockels haven’t produced any evidence to show why the penalty shouldn’t apply to them looking at the facts and circumstances--in light of the experience knowledge and education of the taxpayers--we cannot say that the heinbockels acted with reasonable_cause and in good_faith see sec_1 a income_tax regs ed has an mba and in his previous position as a controller managed an accounting staff of and a production staff of he touted himself as really good at finance and asserted that he can do pro-formas until the cows come home the heinbockels have not argued that they relied on the advice of professional adviser nor could they in good_faith say so as ed admitted that their cpa just entered on their returns the information that ed had provided him we therefore sustain the commissioner’s determination that the heinbockels are liable for the accuracy-related_penalty on the ground of negligence for the entire amount of the underpayment for each of these years at issuedollar_figure decisions will be entered under rule the commissioner also argued that the heinbockels are liable for the sec_6662 penalty based on substantial understatements our finding of negligence means that we don’t need to address this argument--the commissioner gets only one penalty
